Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 03/18/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excessive” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The term “resource-excessive likelihood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, there is no metric to determine whether or not something qualifies as “resource-excessive”. Therefore, although there are weighing factors (i.e. “based at least in part on …”), a person having ordinary skill in the art would not be able to determine “a resource-excessive likelihood” without being able to ascertain what is/is not “resource-excessive”, There are  no metric as to what evaluations of those factors (i.e. comparing a likelihood vector to a historical usage vector) would result in the determination that the term “resource-excessive likelihood” has been met. Thus the claims are rendered indefinite. To sum up, a person having ordinary skill in the art could not know how likely a workload is to be resource-excessive without knowing what it means to be resource-excessive.
Further, claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, it is uncertain and not clearly understood how the “resource-excessive likelihood” relates to the other claim limitations. That is, what is having a likelihood of being resource-excessive being determines (i.e. a likelihood that the workload is resource-excessive or some other entity being resource-excessive). That is, “a resource-excessive likelihood is not tied to any other claimed element.
With regard to claims 2-7, 9-14 and 16-20, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-7 are methods which fall within the statutory category of processes. Claims 8-14 are computer program products (which exclude signals per se, see instant spec. ¶ [0012]. Claims 15-20 are systems comprising a processor to perform operations and thus fall within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 8 and 15: The limitations of “determining a likelihood vector based, at least in part, on the portion of code and the account information associated with the workload”, “determining a resource-excessive likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector” and “in response to the resource-excessive likelihood exceeding a threshold, rescheduling the workload in the distributed computing environment”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by mentally comparing two things, the likelihood and historical vectors (which can just be strings/series of values or even one value). Moreover, a person can think about the evaluated likelihood and mentally determine a new schedule for the workload in view of the likelihood. Notably, the workload is merely rescheduled but not recited as actually executing or integrating into practical application the new schedule.
Therefore, Yes, claims 1, 8 and 15 recite judicial exceptions.
The claim has been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 8 and 15: The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements – “retrieving at least a portion of code associated with a workload in a distributed computing environment” and “retrieving account information associated with the workload”, which are merely insignificant pre-solution data gathering activity, see MPEP § 2106.05(g) (this will be further addressed at Step 2B below). Further, the claims recite the following additional elements – “by one or more processors”, “A computer program product … the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising” and “one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)). Moreover, the claims recite the following additional elements – “in a distributed computing environment” and “wherein the workload is executing in the distributed computing environment” which is merely a recitation of field of use/technological environment, see MPEP § 2106.05(h).
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 1, 8 and 15 not only recite judicial exceptions but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 8 and 15: The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and functions, field of use/technological environment and insignificant pre-solution data gathering activity without imposing meaningful limits on practicing the abstract idea and thus cannot provide an inventive concept. Examiner further notices that the insignificant pre-solution data gathering activity is Well-Understood, Routine and Conventional (see at least MPEP § 2106.05(d), II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS, The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data and iv. Storing and retrieving information in memory. It is abundantly clear from at least these two instances that the courts have held insignificant pre-solution data gathering to be Well-Understood, Routine and Conventional, as such, the data retrieval identified above with regard to integration into practical application is insignificant pre-solution data gathering that is well-understood, routine and conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 8 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 2, 9 and 16, the above analysis is incorporated herein by reference as it applies equally to claims 2, 9 and 16 except in that claims 2, 9 and 16 recites “terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment” This, however, is an additional recitation of an abstract mental process, for example, a person can think about the evaluated likelihood and mentally determine a new schedule for the workload in view of the likelihood including terminating the workload from the schedule, scheduling on a trusted cluster or scheduling on a cluster where the workload does not have access to certain resources. All of which, as stated, could be a mentally generated schedule for the workload. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 2, 9 and 16 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 2, 9 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 3, 10 and 17, the above analysis is incorporated herein by reference as it applies equally to claims 3, 10 and 17 except in that claims 3, 10 and 17 recites “wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about patterns in the software. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 3, 10 and 17 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 3, 10 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4, 11 and 18, the above analysis is incorporated herein by reference as it applies equally to claims 4, 11 and 18 except in that claims 4, 11 and 18 recites “wherein the likelihood vector includes one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about workload history, age or type or by thinking about how often resources have been deployed or deleting or whether the workload has been quarantined or evaluation of any of the preceding regarding other accounts. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 4, 11 and 18 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 4, 11 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5, 12 and 19, the above analysis is incorporated herein by reference as it applies equally to claims 5, 12 and 19 except in that claims 5, 12 and 19 recites “wherein the resource-excessive likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about patterns in the workload’s resource usage. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 5, 12 and 19 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 5, 12 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 13 and 20, the above analysis is incorporated herein by reference as it applies equally to claims 6, 13 and 20 except in that claims 6, 13 and 20 recites “wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about patterns in the workload’s process or network usage. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 6, 13 and 20 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 6, 13 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7 and 14, the above analysis is incorporated herein by reference as it applies equally to claims 7 and 14 except in that claims 7 and 14 recites “wherein the resource-excessive likelihood is further based on a historical distribution of various aspects of previously executed workloads associated with other accounts of the distributed computing environment” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about any of the preceding factor discussed with regard to claims above (or other factors not discussed) but regarding a similar workload rather than the current workload. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 7 and 14 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 7 and 14 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blight et al. Pub. No. US 2013/0160022 A1 (hereafter Blight) in view of Bhogal et al. Pat. No. US 8,572,623 B2 (hereafter Bhogal).

With regard to claim 1, Blight teaches a method for predicting resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]) in a distributed computing environment, the method comprising (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]):
retrieving, by one or more processors (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820 in at least ¶ [0050]) at least a portion of code (A computer receives a transaction <at least a portion of code> request in at least ¶ [0006] and 202, Fig. 2) associated with a workload in a distributed computing environment (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]),
retrieving, by the one or more processors (in at least ¶ [0050]), account information associated with the workload (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025]);
determining, by the one or more processors (in at least ¶ [0050]), a likelihood vector based, at least in part, on the portion of code and the account information associated with the workload (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]);
determining, by the one or more processors (in at least ¶ [0050]), a resource-excessive likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector (The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources … At step 204, transaction manager 104 parses the resource handling statement. At step 206, transaction manager 104 processes the resource estimate from the resource handling statement. The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction in at least ¶ [0023] - [0025]); and
in response to the resource-excessive likelihood exceeding a threshold, rescheduling, by the one or more processors (in at least ¶ [0050]), the workload in the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).
Blight teaches determining potential future resource-excessive likelihood based on past performance of a workload/after performance of the workload but does not specifically teach determining the potential of future excessive resource usage while the workload is executing.
However, in analogous art Bhogal teaches wherein the workload is executing in the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining the potential of future excessive resource usage while the workload is executing of Bhogal with the systems and methods of Blight resulting in a system in which the resource-excessive likelihood of Blight is determined while the workload is executing as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload dynamically, not just after execution or based on past execution but rather also having the capability to dynamically determine based on current execution with a potential to migrate and improve efficiency on-the-fly (See at least Bhogal col. 1 lines 23-28, col. 1 lines 55-62 and col. 8 lines 56-60).

With regard to claim 2, Blight teaches wherein rescheduling the workload in the distributed computing environment comprises one of the following: terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).

With regard to claim 3, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 4, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025] and ¶ [0023]).

With regard to claim 5, Blight teaches wherein the resource-excessive likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <pattern of excessive resource usage> in at least ¶ [0029] – [0032]).

With regard to claim 6, Blight teaches wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 7, Blight teaches the method of claim 1,
Blight does not specifically teach basing the potential excessive resource usage on historical performance of other workloads.
However, in analogous art Bhogal teaches wherein the resource-excessive likelihood is further based on a historical distribution of various aspects of previously executed workloads associated with other accounts of the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basing the potential excessive resource usage on historical performance of other workloads of Bhogal with the systems and methods of Blight resulting in a system in which the likelihood the workload will use excessive resource of Bhogal is based not only on metrics and factors pertaining to the workload itself, including historical performance of the workload as in Blight, but also based at least in part by comparison to historical performance of a similar workload as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload (See at least Bhogal col. 1 lines 23-28 and col. 1 lines 55-62).

With regard to claim 8, Blight teaches a computer program product for predicting resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]) in a distributed computing environment, the computer program product comprising (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]):
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820, one or more computer-readable RAMs 822 and one or more computer-readable ROMs 824 in at least ¶ [0050] – [0051]):
program instructions to retrieve, by one or more processors (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820 in at least ¶ [0050]) at least a portion of code (A computer receives a transaction <at least a portion of code> request in at least ¶ [0006] and 202, Fig. 2) associated with a workload in a distributed computing environment (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]),
program instructions to retrieve, by the one or more processors (in at least ¶ [0050]), account information associated with the workload (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025]);
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a likelihood vector based, at least in part, on the portion of code and the account information associated with the workload (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]);
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a resource-excessive likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector (The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources … At step 204, transaction manager 104 parses the resource handling statement. At step 206, transaction manager 104 processes the resource estimate from the resource handling statement. The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction in at least ¶ [0023] - [0025]); and
in response to the resource-excessive likelihood exceeding a threshold, rescheduling, by the one or more processors (in at least ¶ [0050]), the workload in the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).
Blight teaches determining potential future resource-excessive likelihood based on past performance of a workload/after performance of the workload but does not specifically teach determining the potential of future excessive resource usage while the workload is executing.
However, in analogous art Bhogal teaches wherein the workload is executing in the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining the potential of future excessive resource usage while the workload is executing of Bhogal with the systems and methods of Blight resulting in a system in which the resource-excessive likelihood of Blight is determined while the workload is executing as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload dynamically, not just after execution or based on past execution but rather also having the capability to dynamically determine based on current execution with a potential to migrate and improve efficiency on-the-fly (See at least Bhogal col. 1 lines 23-28, col. 1 lines 55-62 and col. 8 lines 56-60).

With regard to claim 9, Blight teaches wherein rescheduling the workload in the distributed computing environment comprises one of the following: terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, or scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).

With regard to claim 10, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 11, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025] and ¶ [0023]).

With regard to claim 12, Blight teaches wherein the resource-excessive likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <pattern of excessive resource usage> in at least ¶ [0029] – [0032]).

With regard to claim 13, Blight teaches wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 14, Blight teaches the computer program product of claim 8,
Blight does not specifically teach basing the potential excessive resource usage on historical performance of other workloads.
However, in analogous art Bhogal teaches wherein the resource-excessive likelihood is further based on a historical distribution of various aspects of previously executed workloads associated with other accounts of the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basing the potential excessive resource usage on historical performance of other workloads of Bhogal with the systems and methods of Blight resulting in a system in which the likelihood the workload will use excessive resource of Bhogal is based not only on metrics and factors pertaining to the workload itself, including historical performance of the workload as in Blight, but also based at least in part by comparison to historical performance of a similar workload as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload (See at least Bhogal col. 1 lines 23-28 and col. 1 lines 55-62).

With regard to claim 15, Blight teaches a computer system for predicting excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]) in a distributed computing environment, the computer system comprising (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]):
one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820, one or more computer-readable RAMs 822 and one or more computer-readable ROMs 824 in at least ¶ [0050] – [0051]):
program instructions to retrieve, by one or more processors (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820 in at least ¶ [0050]) at least a portion of code (A computer receives a transaction <at least a portion of code> request in at least ¶ [0006] and 202, Fig. 2) associated with a workload in a distributed computing environment (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]),
program instructions to retrieve, by the one or more processors (in at least ¶ [0050]), account information associated with the workload (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025]);
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a likelihood vector based, at least in part, on the portion of code and the account information associated with the workload (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]);
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a resource-excessive likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector (The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources … At step 204, transaction manager 104 parses the resource handling statement. At step 206, transaction manager 104 processes the resource estimate from the resource handling statement. The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction in at least ¶ [0023] - [0025]); and
in response to the resource-excessive likelihood exceeding a threshold, rescheduling, by the one or more processors (in at least ¶ [0050]), the workload in the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).
Blight teaches determining potential future resource-excessive likelihood based on past performance of a workload/after performance of the workload but does not specifically teach determining the potential of future excessive resource usage while the workload is executing.
However, in analogous art Bhogal teaches wherein the workload is executing in the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining the potential of future excessive resource usage while the workload is executing of Bhogal with the systems and methods of Blight resulting in a system in which the resource-excessive likelihood of Blight is determined while the workload is executing as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload dynamically, not just after execution or based on past execution but rather also having the capability to dynamically determine based on current execution with a potential to migrate and improve efficiency on-the-fly (See at least Bhogal col. 1 lines 23-28, col. 1 lines 55-62 and col. 8 lines 56-60).

With regard to claim 16, Blight teaches wherein rescheduling the workload in the distributed computing environment comprises one of the following: terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).

With regard to claim 17, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 18, Blight teaches wherein the likelihood vector one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025] and ¶ [0023]).

With regard to claim 19, Blight teaches wherein the resource-excessive likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <pattern of excessive resource usage> in at least ¶ [0029] – [0032]).

With regard to claim 20, Blight teaches wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process usage pattern> in at least ¶ [0029] – [0032]).

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Applicants respectfully disagree with the above allegations that claims 1-20 are directed towards an abstract idea of a mental process as provided by the Office Action. Applicants would like to point to the "October 2019 Update: Subject Matter Eligibility" issued by the Office on October 17, 2019. Under II.C(i) "Mental Processes", the Office provides Examiners with examples of patent-eligible claims the "do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations" (Page 7) Based on the recent "October 2019 Patent Eligibility Guidance Update" provided by the Office under Section C(i) entitled "A Claim With Limitation(s) That Cannot Practically Be Performed In The Human Mind Does Not Recite A Mental Process", the Office has made clear that claims 1-20 are not directed towards an abstract idea, as alleged by the Office Action.
With regard to point (a), Examiner respectfully disagrees with Applicant. First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims makes the claims patent subject matter eligible. Moreover, Applicant recites “examples of patent-eligible claims the "do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations”” from guidance, however, does not point out how the instant claim language could not be performed mentally, but for the recitation of generic computing components. If a claimed limitation could be performed in the mind, but for the recitation of generic computing components, it is proper to evaluate the limitation as a mental process (observation, determination, judgement, evaluation, et cetera). To the extent that Applicant’s allegation is that the newly added claim limitations overcome the 101 abstract idea rejection, Examiner directs Applicant’s attention to the detailed analysis in the rejection above.
As a summary of the detailed analysis as it pertains to the newly added claim limitations, Examiner notes that “wherein the workload is executing in the distributed computing environment” is merely the field of use/technological environment”; “by the one or more processors” is merely a recitation of generic computing components”; and “determining a resource-excessive likelihood based, at least in part, on a comparison of the likelihood vector and a historical usage vector” is a further recitation of and abstract mental process. That is, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by mentally comparing two things, the likelihood and historical vectors (which can just be strings/series of values or even one value).
Argument has not been found to be persuasive.
Blight does not disclose determining any likelihood of any type based on both the “portion of code and the account information associated with the workload” as in claims 1, 8 and 15. Blight only discloses evaluating the transaction for a “resource estimate” step 206 and does not incorporate any other information, let alone the claimed “‘account information” into this determination. For at least this reason, claims 1-6, 8-13 and 15-20 are not anticipated by Blight.
With regard to point (b), Examiner respectfully disagrees with Applicant. Blight explicitly determines “The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails” in at least ¶ [0023]. Therefore, Blight is determining the likelihood based on the workload, the code.
Further, in at least ¶ [0006] and [0025], Blight teaches “A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy” and “The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction”. Thus, Blight also determines the likelihood based upon client specified attributes, such as specific resources expected to need, expected resource usage information data/file, previous executions information, et cetera. Therefore, Blight also considers this information, account information, in determining the likelihood.
Argument has not been found to be persuasive.
Applicants have amended claims 1, 8 and 15 to indicate that “the workload is executing in the distributed computing environment” to solely address the 35 USC § 112(b) above. However, serendipitously, this amendment further overcomes Blight inasmuch that Blight clearly discloses only evaluating transactions before execution, as discussed above, whereas amended claims 1, 8 and 15 clearly are directed towards monitoring executing workloads in a distributed computing environment. For at least this reason, claims 1-6, 8-13 and 15-20 are not anticipated by Blight.
With regard to point (c), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Applicant argues that Blight does not teach the newly added limitation “the workload is executing in the distributed computing environment”, however, Examiner relies upon Bhogal in the instant rejection to teach this claim element. Further, to the extent that Applicant is arguing the references individually:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Argument has not been found to be persuasive.
Bhogal is directed towards workload balancing and optimization and does not teach nor suggests determining potential performance changes or “resource excessive likelihood” of a workload based on both the “portion of code and the account information associated with the workload” as in claims 1, 8 and 15. Bhogal teaches that potential performance is based on a “user profile”, however the profile is directed towards the “priorities” or preferences of the user (see at least Col. 10, lines 17-26, maximize “network latency over memory availability”) and not the claimed “account information” or the “portion of code” as in claims 1, 8 and 15.
With regard to point (d), Examiner respectfully disagrees with Applicant. Examiner has not relied upon Bhogal to teach the argued limitations, rather, Examiner relies on Blight to teach the argued limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed claim mapping in the rejection above. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195